435 F.2d 688
Robert MILLER and Peter Jarvi, Petitioners-Appellants,v.C. Murray HENDERSON, Warden, Louisiana State Penitentiary,Respondent-Appellee.
No. 30579

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 14, 1970.
Robert Miller, pro se.
Peter Jarvi, pro se.
Jack P. F. Gremillion, Atty. Gen., Baton Rouge, La., Louise Korns, Asst. Dist. Atty., Jim Garrison, Dist. Atty. for the Parish of Orleans, La., for appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
In this case the district court denied the joint petition of two Louisiana state prisoners for the writ of habeas corpus without making findings of fact and conclusions of law, as is required by the provisions of Rule 52(a), F.R.Civ.P.  See Welch v. Beto, 5th Cir. 1968, 400 F.2d 582; Waters v. Beto, 5th Cir. 1968, 392 F.2d 74.  Therefore the case is remanded to enable the district court to state its findings and conclusions.  Hopkins v. United States, 5th Cir. 1970, 423 F.2d 1206.


2
Remanded.



*
 (1) Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I